PER CURIAM.
The trial court’s reason for departing upward from a guideline sentence was:
Defendant was on probation for selling cocaine and was arrested for selling cocaine (new charges) within 3 months of being released from jail and being placed on probation.
In Smith v. State, 579 So.2d 75 (Fla.1991), the supreme court held that “one successive criminal episode of no greater significance than the first, even though committed only thirty days after release from incarceration, is not a sufficient reason to depart from the guidelines.” In light of this recent decision, we must vacate the sentence and remand for sentencing within the guidelines.
Sentence 'VACATED; REMANDED for resentencing.
W. SHARP, PETERSON and GRIFFIN, JJ., concur.